DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Shalev-Schwartz et al., US Pg. Pub. No. (2019/0337509) referred to hereinafter as Shalev-Schwartz.
As per claim 1, Shalev-Schwartz teaches a computer-implemented method for providing autonomous vehicular navigation within a crowded environment, comprising: receiving data associated with the crowded environment in which an ego vehicle and a target vehicle are traveling (see at least Abstract, Para 0006, 108, 112, Fig. 18, 48, 51, 58, 57A-57C); determining an action space based on the data associated with the environment, wherein the action space is a virtual representation of the crowded environment (see at least Abstract, Para 340, 213, 207, 209, Fig. 18, 48, 51, 58, 57A-57C); executing a stochastic game associated with navigation of the ego vehicle and the target vehicle within the action space, wherein a neural network is trained with stochastic game reward data based on the execution of the stochastic game (see at least Abstract, 
As per claim 2, Shalev-Schwartz teaches a computer-implemented method of claim 1, wherein receiving data associated with the environment includes receiving image data and LiDAR data from at least one of the: ego vehicle and the target vehicle, wherein the image data and the LiDAR data are aggregated into fused environmental data that is associated with the crowded environment (see at least Para 103, 108, 158, 163, Fig. 18, 48, 51, 58, 57A-57C).
As per claim 3, Shalev-Schwartz teaches a computer-implemented method of claim 2, wherein determining the action space includes evaluating the fused environmental data and determining at least one set of action space coordinates that correspond to the action space, wherein the action space is a virtual grid world that is representative of the crowded environment (see at least Para 129, 385, 387, 390, 338-339, Fig. 18, 48, 51, 58, 57A-57C).
As per claim 4, Shalev-Schwartz teaches a computer-implemented method of claim 3, wherein the at least one set of action space coordinates include positional coordinates that represent the ego vehicle, the target vehicle, a pathway on which the ego vehicle and target vehicle are traveling, an end goal of the ego vehicle, and an end goal of the target vehicle (see at least Abstract, Para 366-372, 662-688, 716-724, 807-813, Fig. 18, 48, 51, 58, 57A-57C).

As per claim 6, Shalev-Schwartz teaches a computer-implemented method of claim 5, wherein executing the stochastic game includes executing the at least one iteration of the stochastic game with at least one model of the action space configured as at least one of: a discrete domain model and a continuous domain model (see at least Abstract, Para 366-372, 662-688, 716-724, 807-813, Fig. 18, 48, 51, 58, 57A-57C).
As per claim 7, Shalev-Schwartz teaches a computer-implemented method of claim 6, wherein executing the stochastic game includes implementing a reward format in the discrete domain model that includes rewarding a virtual ego agent that represents the ego vehicle and a virtual target agent that represents the target vehicle for reaching a respective virtual end goal without intersection (see at least Abstract, Para 366-372, 662-688, 716-724, 807-813, Fig. 18, 48, 51, 58, 57A-57C).
As per claim 8, Shalev-Schwartz teaches a computer-implemented method of claim 7, wherein executing the stochastic game includes implementing the reward format in the continuous domain model that includes implementing potential based reward shaping that makes states further from respective virtual end goals negative and provides a gradient signal that encourages the virtual ego agent and the virtual target agent to 
As per claim 9, Shalev-Schwartz teaches a computer-implemented method of claim 8, wherein controlling at least one of the ego vehicle and the target vehicle includes accessing the neural network to evaluate the game reward data and the reward format implemented during the at least one iteration of the stochastic game to determine a travel path to autonomously navigate at least one of: the ego vehicle and the target vehicle in the crowded environment (see at least Abstract, Para 366-372, 662-688, 716-724, 807-813, Fig. 18, 48, 51, 58, 57A-57C).
As per claims 10-20, the limitations of claims 10-20 are similar to the limitations of claims 1-9, therefore they are rejected based on the same rationale.


Response to Arguments
Applicant's arguments have been considered but are not persuasive.  In particular applicant argues that A) the prior art (Shaley-Schwartz) fails to teach  receiving data associated with the crowded environment in which an ego vehicle and a target vehicle are traveling; determining an action space based on the data associated with the environment, wherein the action space is a virtual representation of the crowded environment; executing a stochastic game associated with navigation of the ego vehicle and the target vehicle within the action space, wherein a neural network is trained with stochastic game reward data based on the execution of the stochastic game; and 
Argument B), wherein receiving data associated with the environment includes receiving image data and LiDAR data from at least one of the: ego vehicle and the target vehicle, wherein the image data and the LiDAR data are aggregated into fused environmental data that is associated with the crowded environment; 
Argument C) wherein determining the action space includes evaluating the fused environmental data and determining at least one set of action space coordinates that correspond to the action space, wherein the action space is a virtual grid world that is representative of the crowded environment (see at least Para 129, 385, 387, 390, 338-339, Fig. 18, 48, 51, 58, 57A-57C).
In response to A) the examiner respectfully disagrees.  Applicant is reminded that claims must be given their broadest reasonable interpretation. Shalev-Schwartz teaches receiving data associated with the crowded environment in which an ego vehicle and a target vehicle are traveling (see at least Abstract, Para 0006, 108, 112, Fig. 18, 48, 51, 58, 57A-57C); determining an action space based on the data associated with the environment, wherein the action space is a virtual representation of the crowded environment (see at least Abstract, Para 340, 213, 207, 209, Fig. 18, 48, 51, 58, 57A-57C); executing a stochastic game associated with navigation of the ego vehicle and the target vehicle within the action space, wherein a neural network is trained with stochastic game reward data based on the execution of the stochastic game (see at least Abstract, Para 332, 334, 339 241, Fig. 18, 48, 51, 58, 57A-57C); and controlling at least one of the ego vehicle and the target vehicle to navigate in the crowded environment based on 
In response to B) the examiner respectfully disagrees.  Applicant is reminded that claims must be given their broadest reasonable interpretation. Shalev-Schwartz teaches wherein receiving data associated with the environment includes receiving image data and LiDAR data from at least one of the: ego vehicle and the target vehicle, wherein the image data and the LiDAR data are aggregated into fused environmental data that is associated with the crowded environment (see at least Para 103, 108, 158, 163, Fig. 18, 48, 51, 58, 57A-57C).
In response to C) the examiner respectfully disagrees.  Applicant is reminded that claims must be given their broadest reasonable interpretation. Shalev-Schwartz teaches wherein determining the action space includes evaluating the fused environmental data and determining at least one set of action space coordinates that correspond to the action space, wherein the action space is a virtual grid world that is representative of the crowded environment (see at least Para 129, 385, 387, 390, 338-339, Fig. 18, 48, 51, 58, 57A-57C).
Therefore Shaley-Schwartz still meets the scope of the limitation as currently claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MUSSA A SHAAWAT/Primary Examiner, Art Unit 3665